

115 HR 4914 IH: Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act
U.S. House of Representatives
2018-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4914IN THE HOUSE OF REPRESENTATIVESFebruary 2, 2018Mr. Norcross (for himself and Mr. Pascrell) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo better support our early childhood educators and elementary school and secondary school
			 teachers, and for other purposes.
	
		1.Short title and findings
 (a)Short titleThis Act may be cited as the Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act or the STRIVE Act. (b)FindingsCongress finds the following:
 (1)States identified significant teacher shortages in their reports to the Department of Education during the 2015–2016 school year, with 48 States identifying shortages in special education, 42 identifying teacher shortages in mathematics, and 40 identifying teacher shortages in science. One reason for the shortages in these areas is because mathematics and science teachers can earn significantly higher starting salaries in the private sector. Further, rural communities face limitations in recruiting and retaining teachers for reasons such as funding issues, limited teacher supply, and geographic isolation.
 (2)Students in high-poverty and high-minority schools, both urban and rural, typically feel the largest impact of teacher shortages. These schools often experience difficulty hiring and high turnover on a regular basis, and they are the most severely affected when teacher shortages become widespread. This happens, in part, because inequitable funding of schools leaves many low-wealth urban and rural communities with inadequate resources, so they must pay lower salaries and typically have poorer working conditions.
 (3)According to a study by Mathematica, when high-performing teachers were offered large financial incentives to transfer to low-performing schools, their students’ scores climbed 10 points in reading and 9 points in math compared to students statewide over 2 years.
 (4)According to a survey conducted by Scholastic, 97 percent of teachers list supportive school leadership as essential or very important for retaining strong teachers and improving student achievement, more than any other factor.
 (5)Research suggests that incurring postsecondary education debt can decrease the likelihood that high-achieving students, lower-income students, and students of color choose to work in lower-wage professions in general, especially in the education system. Therefore, loan forgiveness and service scholarships for teachers may be especially effective for recruiting teachers and school leaders from diverse, lower-income backgrounds.
 (6)According to the Learning Policy Institute, teacher loan forgiveness and service scholarship programs can be successful in both recruiting and retaining teachers. To be effective, these programs should provide a financial benefit that meaningfully offsets the cost of a teacher’s professional preparation. This includes covering licensing and certification costs.
 (7)A 2015 Government Accountability Office study of Federal grant and loan forgiveness programs for teachers found that the structure of these programs matters. Further research shows effective loan forgiveness and service scholarship programs follow 5 design principles. These programs—
 (A)cover all or a large percentage of tuition; (B)target high-need fields or schools, or both;
 (C)recruit candidates who are academically strong, committed to teaching, and well-prepared; (D)commit recipients to teach with reasonable incentives to fulfill their commitment; and
 (E)are bureaucratically manageable for participating teachers, local educational agencies, and institutions of higher education.
 (8)The TEACH grant program under subpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.) provides up to $16,000 in grants to prospective teachers who agree to teach in low-income schools and high-need subject areas for 4 years. This is far below the Department of Education’s most recent estimate of the average annual cost of approximately $25,409 in tuition, fees, and room and board at the average full-time undergraduate 4-year institution.
 (9)The National Center for Education Statistics found that more than 2/3 of the individuals entering the education field borrow money to pay for their higher education. Teachers with a bachelor’s degree have an average debt of $20,000 and teachers with a master’s degree have an average debt of $50,000. Teachers also start out earning 20 percent less than their peers with comparable degrees who pursue jobs outside of education. These compounding factors can disincentivize prospective teachers from entering the profession.
 (10)In evaluating the TEACH grant program, the Government Accountability Office found that almost 2/3 of the requests for assistance under the program from October 2011 through March 2014 cited problems submitting certification paperwork. The Government Accountability Office recommended improvements in the program’s design, including reducing burdensome annual paperwork, increasing awareness about the program, and streamlining the dispute process.
 (11)Spending by teachers on school supplies adds up to $1,600,000,000 nationally. According to the Education Market Association, most teachers spend around $500, with 10 percent spending $1,000 or more.
 (12)Teacher quality partnerships are designed to strengthen higher education-based teacher and school leader preparation. Studies show that teachers who are better prepared to enter the classroom stay longer and perform better than their underprepared peers. Teacher quality partnerships also fund programs like induction and mentoring that have been shown to increase teacher and school leader retention. Research indicates that the ongoing support for teachers provided by teacher quality partnerships, including mentoring and coaching, is an important part of early childhood education programs.
 (13)According to the Center for Education Data and Research, a more diverse teaching workforce leads to better student outcomes, particularly in high-poverty environments with significant at-risk student populations. Further, researchers from Vanderbilt University found that greater racial and ethnic diversity in the principal corps benefits students, especially children of color. Three commonly cited rationales for this benefit are—
 (A)students of color benefit from seeing minority adult role models in a position of authority; (B)the higher expectations that teachers of color tend to place on students of color; and
 (C)the effect of cultural differences between teachers of different backgrounds on instructional strategies and interpretation of students’ behavior.
 (14)According to the report entitled Empowered Educators: How Leading Nations Design Systems for Teaching Quality, effective teacher preparation successfully integrates theory and practice components. Further, according to the Preparing Teachers for a Changing World report sponsored by the National Academy Foundation, highly effective teachers vary in styles, yet have many teaching strategies in common. Research has identified a set of knowledge, skills, and dispositions essential for beginning teachers that should be incorporated into the teacher education curriculum. This includes the opportunity and capacity to reflect on and evaluate skills and to learn from practice. Evidence-based teacher preparation includes developing teacher skills, content knowledge, inquiry, and the capacity to provide effective learning experiences for a diverse set of students.
 (15)As it does in medicine, the Federal Government should maintain a substantial, sustained program of service scholarships or loan forgiveness programs that cover training costs in high-quality preparation programs at the undergraduate or graduate level for those who will teach in a high-need field or location for at least 4 years, as candidates are much more likely to remain in the profession and to make a difference for student achievement after 3 years of teaching. State governments can augment such an approach with programs targeted to specific local needs.
 (16)Research has shown the impact cultural competence can have on closing student achievement gaps and improving student outcomes by incorporating racial and ethnic minority contributions in curricula and diversifying pedagogical practices. Cultural competence is both a moral and ethical responsibility to create a welcoming environment for students to succeed. The impact of having educators who have the ability to challenge and motivate diverse student populations can dramatically improve our educational system and student outcomes.
				IImproving teacher support under the Elementary and Secondary Education Act of 1965
			101.Mandatory funding for programs preparing, training, and recruiting high-quality teachers,
 principals, or other school leadersSection 2003 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6603) is amended— (1)in the section heading, by striking Authorization of appropriations and inserting Funding; and
 (2)by striking subsection (a) and inserting the following:  (a)Appropriations for part AFor fiscal year 2018 and each subsequent fiscal year, there are authorized to be appropriated, and there are appropriated, out of any funds not otherwise appropriated, $3,200,000,000.. 
				IITeacher loan forgiveness programs
			201.Teacher loan forgiveness programs and grants
				(a)Repayment plan for qualifying teachers
 (1)In generalSection 455 of the Higher Education Act of 1965 (20 U.S.C. 1087e) is amended by adding at the end the following:
						
							(r)Repayment plan for qualifying teachers
 (1)In generalThe Secretary shall cancel a portion, in accordance with paragraph (2), of the balance of interest and principal due on any eligible Federal Direct Loan not in default for a borrower who, in a 12-month time period—
 (A)has made 12 consecutive on-time monthly payments on the eligible Federal Direct Loan, in an amount equal to or greater than the amount of payments for the borrower under an income-based repayment plan under section 493C (regardless of whether some or all of those payments were made before the effective date of the Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act); and
									(B)
 (i)is employed in a qualifying teaching position at the time of such forgiveness; and (ii)has been employed in a qualifying teaching position during the period in which the borrower made each of the 12 payments described in subparagraph (A).
										(2)Loan cancellation amount
 (A)In generalThe portion to be cancelled under this paragraph shall be— (i)for each of—
 (I)the first 5 years that the borrower qualifies under paragraph (1), in the case of a borrower employed for such year in a full-time qualifying teaching position in the subject of English as a second language, science, technology, engineering, mathematics, special education, or career and technical education, 15 percent of the balance of principal and interest due on all of the eligible Federal Direct Loans of the borrower, as of the final day of that 1-year employment period; or
 (II)the first 6 years (or the equivalent calculated under subparagraph (B)(i)) that the borrower qualifies under paragraph (1)—
 (aa)in the case of a borrower employed for such year in a full-time qualifying teaching position in a subject that is not described in subclause (I), 10 percent of the balance of principal and interest due on all of the eligible Federal Direct Loans of the borrower, as of the final day of that 1-year employment period; or
 (bb)in the case of a borrower employed for such year in a part-time qualifying teaching position (regardless of subject), 5 percent of the balance of principal and interest due on all of the eligible Federal Direct Loans of the borrower, as of the final day of that 1-year employment period; and
 (ii)after the borrower has received partial loan cancellation described in clause (i)— (I)for 5 years, in the case of a borrower described in clause (i)(I), and then qualifies for loan cancellation under paragraph (1) for a sixth year, all of the borrower's remaining obligation to repay the balance of principal and interest due, as of the date of such calculation, on all of the eligible Federal Direct Loan made to a borrower; or
 (II)for 6 years (or the equivalent calculated under subparagraph (B)(i)), in the case of a borrower described in clause (i)(II), and then qualifies for loan cancellation under paragraph (1) for a seventh year (or the equivalent calculated under subparagraph (B)(ii)), all of the borrower's remaining obligation to repay the balance of principal and interest due, as of the date of such calculation, on all of the eligible Federal Direct Loan made to a borrower.
											(B)Special rule regarding part-time teaching
 (i)General ruleIn the case of a borrower who qualifies for loan cancellation under subparagraph (A) for one or more years through a part-time qualifying teaching position, the Secretary shall determine when the equivalent of 6 years of partial cancellation for full-time employment has been met for purposes of subparagraph (A)(ii)(II) by giving the borrower credit for one-half of a year for each year that the borrower receives partial part-time cancellation under subparagraph (A)(i)(II)(bb).
 (ii)Rule for final cancellationA borrower who wishes to complete the equivalent of the seventh year of teaching necessary for complete cancellation under subparagraph (A)(ii)(II) through employment in a part-time qualifying teaching position—
 (I)shall be required to qualify for loan cancellation through a part-time qualifying teaching position for 2 additional years; and
 (II)notwithstanding subparagraph (A), shall receive partial cancellation, in accordance with subparagraph (A)(i)(II)(bb), for the first of such 2 years.
											(3)Eligibility provisions
 (A)CertificationA borrower who desires to participate in the repayment plan under this subsection shall submit to the Secretary an employer certification, as required by the Secretary, of the employment dates for the qualifying service.
									(B)Ineligibility for double benefits
 (i)In generalNo borrower may, for the same service, receive a reduction of loan obligations under both this subsection and section 428J, 428K, 428L, or 460.
 (ii)Ineligibility of education awardNo borrower may count any payments made from an education award received under subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12601 et seq.) toward the payments required under paragraph (1).
 (C)Continued eligibilityA teacher who is employed, for consecutive years (excluding a documented medical leave of absence or military service), in a qualifying teaching position at a school that meets the requirements of paragraph (6)(C)(i) for a school year but fails to meet such requirements in subsequent years, shall be deemed to be in a qualifying teaching position, for purposes of this subsection, for all of the consecutive subsequent years during which the teacher remains at the school.
									(4)State certification
 (A)State responsibilitiesEach State educational agency that receives assistance under part A of title I of the Elementary and Secondary Education Act of 1965 shall provide to the Secretary an annual list of the elementary schools and secondary schools in the State that meet the requirements of subclauses (I) and (II) of paragraph (6)(C)(i).
 (B)Dissemination of school listsThe Secretary shall— (i)in coordination with the Secretary of the Interior, develop a list of elementary schools and secondary schools that meet the requirement of paragraph (6)(C)(i)(III); and
 (ii)make the lists developed under clause (i) and provided under subparagraph (A) easily accessible for applicants and recipients of TEACH Grants.
										(5)Special deferral
 (A)In generalIn addition to any deferment for which a borrower of an eligible Federal Direct Loan may be eligible under section 455(f), a borrower shall be eligible for deferment, as described in section 455(f)(1), for a period not in excess of 2 years if—
 (i)the borrower has qualified for partial loan forgiveness under paragraph (1) for the immediately preceding year; and
 (ii)the borrower is unable to continue working in a qualified teaching position during the period of deferment, due to—
 (I)extenuating or unforeseen financial circumstances or health reasons; or (II)other extraordinary circumstances as determined by the Secretary.
 (6)DefinitionsIn this subsection: (A)Eligible Federal direct loanThe term eligible Federal Direct Loan means a Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized Stafford Loan, or Federal Direct Consolidation Loan.
 (B)Part-timeThe term part-time, when used in reference to a teacher for a particular school year, means a teacher who works in such year a number of hours that is not less than 50 percent, but less than 100 percent, of the hours worked by an average full-time teacher in the local educational agency that serves the area where the teacher is employed.
 (C)Qualifying teaching positionThe term qualifying teaching position means part-time or full-time employment (not including a substitute teaching assignment)— (i)in—
 (I)a public or nonprofit private elementary school or secondary school, that, for the purpose of this paragraph and for that year—
 (aa)has been determined by the Secretary (pursuant to regulations of the Secretary and after consultation with the State educational agency of the State in which the school is located) to be a school in which the number of children meeting a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, exceeds 70 percent of the total number of children enrolled in such school; and
 (bb)is in the school district of a local educational agency that is eligible in such year for assistance pursuant to part A of title I of the Elementary and Secondary Education Act of 1965;
 (II)a public or nonprofit private elementary school or secondary school served by an educational service agency, or a location operated by an educational service agency, that, for the purpose of this paragraph and for that year, has been determined by the Secretary (pursuant to regulations of the Secretary and after consultation with the State educational agency of the State in which the educational service agency operates) to be a school or location at which the number of children taught who meet a measure of poverty under section 1113(a)(5) of the Elementary and Secondary Education Act of 1965, exceeds 30 percent of the total number of children taught at such school or location;
 (III)an elementary school or secondary school that is funded by the Bureau of Indian Education; or (IV)in the case of an individual who is an early childhood educator, an early childhood education program;
 (ii)through which the individual provides direct classroom teaching, or classroom-type teaching in a nonclassroom setting, including—
 (I)special education teachers; (II)career and technical education teachers;
 (III)teachers in the field of science, technology, engineering, mathematics, or other subjects; (IV)early childhood educators; and
 (V)English as a second language teachers; and (iii)with respect to which the individual meets the requirements of an effective teacher or effective early childhood educator, as determined by the State in accordance with part A of title I and title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq., 6601 et seq.)..
 (2)Effective dateThe amendment made by this subsection shall be effective on the date that is 1 year after the date of enactment of this Act.
					(b)Tax treatment of cancellation of student loans
 (1)In generalSubsection (f) of section 108 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
						
 (6)Cancellations under STRIVE Act teacher loan forgiveness programsIn the case of an individual, gross income does not include any amount which (but for this subsection) would be includible in gross income for the taxable year by reasons of the cancellation (in whole or in part) under section 455(r) of the Higher Education Act of 1965 of any eligible Federal Direct Loan (as defined in section 455(r)(6)(A) of such Act)..
 (2)Effective dateThe amendment made by this subsection shall apply to cancellations of indebtedness after the date that is 1 year after the date of the enactment of this Act.
					202.TEACH Grants
 (a)AmendmentsSubpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.) is amended—
 (1)in section 420M (20 U.S.C. 1070g–1)— (A)in subsection (a)(1), by striking $4,000 and inserting $12,000; and
 (B)in subsection (d)— (i)in paragraph (1)(B), by striking $16,000 and inserting $48,000; and
 (ii)in paragraph (2), by striking $8,000 and inserting $16,000; and (2)in section 420N (20 U.S.C. 1070g–2)—
 (A)in subsection (a)(2)(B), in the matter preceding clause (i), by inserting , including an early childhood teacher (defined in this section as a teacher who has primary responsibility for the learning and development of children within an early childhood education program), after prospective teacher;
 (B)in subsection (b)— (i)in paragraph (1)(A), by striking 4 academic years within 8 years and inserting 8 academic years within 10 years; and
 (ii)by striking subparagraphs (B) and (C) and inserting the following:  (B)teach in an elementary school, secondary school, or an early childhood education program;
 (C)teach in— (i)a school described in section 465(a)(2)(A); and
 (ii)any of the following fields— (I)mathematics;
 (II)science; (III)technology;
 (IV)engineering; (V)career and technical education;
 (VI)a foreign language; (VII)bilingual education;
 (VIII)special education; (IX)as a reading specialist;
 (X)as a writing specialist; or (XI)another field designated as high need by the most recent list described in subsection (d)(1);; 
 (C)in subsection (c)— (i)by striking Service and all that follows through event and inserting the following:
								
 Service.—(1)In GeneralIn the event; (ii)by inserting paragraph (2) and the after in accordance with; and
 (iii)by adding at the end the following:  (2)Partial forgiveness of repaymentIn the event that a recipient described in paragraph (1) has fulfilled a portion of the service obligation in the agreement under subsection (b), the amount that is treated as a Federal Direct Unsubsidized Stafford Loan under part D of title IV and subject to repayment (together with the interest thereon) for that recipient shall be reduced by an amount that bears the same ratio to the total amount of the recipient's grant under this subpart as the amount of time the recipient has fulfilled of the recipient's service obligation bears to the total amount of time of the service obligation in the agreement under subsection (b).; and
 (D)in subsection (d)— (i)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively;
 (ii)in paragraph (2), as redesignated by clause (i), by striking subsection (b)(1)(C)(vii) and inserting paragraph (1); and (iii)by inserting before paragraph (2), as redesignated by clause (i), the following:
								
 (1)High-Need DesignationThe Secretary shall develop, periodically update, and publish a list of designated high-need fields for purposes of this subpart.. 
 (b)Simplification of the application process and streamlining the teach grant dispute processSection 420P of the Higher Education Act of 1965 (20 U.S.C. 1070g–4) is amended— (1)in the section heading, by inserting ; program improvement after Program report;
 (2)by striking Not later and inserting the following:  (a)Program reportNot later; and
 (3)by adding at the end the following:  (b)Program improvementBy not later than 6 months after the date of enactment of the Supporting the Teaching profession through Revitalizing Investments in Valuable Educators Act, and periodically thereafter, the Secretary shall—
 (1)work with States to identify and implement a process for increasing awareness of, and simplifying the application process for—
 (A)TEACH Grants; (B)loan forgiveness, in accordance with section 420N(c)(2), for any amount of a TEACH Grant to a student that is converted to a loan under section 420N(c)(1); and
 (C)waivers of the service obligation for TEACH Grants, in accordance with section 420N(d)(3); and (2) (A)review the procedures, including the dispute resolution procedures, of the process through which the service obligation of a recipient of a TEACH grant is converted to a loan under section 420N(c)(1) or waived under such 420N(d)(3); and
 (B)disseminate and make publicly available and easily accessible to the appropriate audiences clear, consistent information on the procedures, including—
 (i)an explanation that recipients have an option to dispute the conversion or waiver decision; (ii)how a recipient can initiate a dispute; and
 (iii)the specific criteria considered in the adjudicating process.. (c)Data regarding Federal loan forgiveness and service scholarship programsEach year, the Secretary of Education shall prepare and make publicly available data on the Federal loan forgiveness and service scholarship programs administered by the Secretary, including, for each program and for the most recent year for which data are available, the rates of loan cancellation under such program, the rates of completion of any service requirement required for the program, and the conversion rate regarding how many grants or scholarships are converted to loans for repayment based on the student's failure to complete the program or any required service obligation.
 (d)Effective dateThis section, and the amendments made by this section, shall take effect on July 1, 2018. 203.Program To subsidize teacher certification and licensing fees (a)In generalSubpart 9 of part A of title IV of the Higher Education Act of 1965 (20 U.S.C. 1070g et seq.), as amended by this title, is further amended by adding at the end the following:
					
						420Q.Program to subsidize teacher certification and licensing fees
 (a)DefinitionsIn this section: (1)Low-income individualThe term low-income individual has the meaning given the term in section 402A(h).
 (2)Teaching professionThe term teaching profession includes elementary education, secondary education, and early childhood education. (b)Program authorizedFrom amounts appropriated under subsection (g), the Secretary shall carry out a program of awarding grants to State educational agencies, through allotments described in subsection (c), to enable the State educational agencies to subsidize teacher certification and licensing fees for low-income individuals who are entering the teaching profession.
 (c)AllotmentsEach State submitting an approved application under this section for a fiscal year shall receive an allotment that bears the same ratio to the total amount made available under this section for such fiscal year as the number of local educational agencies located in the State bears to the total number of local educational agencies in all States with approved applications.
 (d)ApplicationA State educational agency desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
							(e)Use of funds
 (1)In generalA State educational agency receiving a grant under this section for a fiscal year shall use grant funds to reimburse or subsidize the teacher or early childhood educator examination and other certification or licensure fees for a low-income individual entering the teaching profession who resides in, and attended a teacher preparation program in, the State, which may include fees for—
 (A)additional certification or licensure for the individual in a high-need field included on the list described in section 420N(d)(1);
 (B)National Board certification; (C)maintaining active status with a professional disciplinary organization aligned with the high-need field included on the list described in section 420N(d)(1); or
 (D)in the case of early childhood educators, further education necessary in order to become highly competent and successfully take such examination or obtain such certification or licensure (such as English as a second language classes, community college courses, and continuing and distance education).
 (2)Priority in reimbursementA State educational agency receiving a grant under this section shall, in reimbursing or subsidizing fees in accordance with paragraph (1), give a priority to teachers and early childhood educators who are members of populations underrepresented in the teaching or early childhood care profession, respectively.
 (f)Additional fundsGrant funds made available under this section to a State educational agency shall remain available to the State until expended.
 (g)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $50,000,000 for fiscal year 2019 and each of the 5 succeeding fiscal years.. 
 (b)Effective dateThe amendment made by this section shall take effect on July 1, 2018. IIITeacher quality partnerships 301.PurposeThe purposes of this title are—
 (1)to ensure that early childhood educators have the financial and academic support needed to remain in the profession; and
 (2)to strengthen the quality of early childhood education teaching supports. 302.Providing access for early childhood educators to training programs (a)Definition of early childhood education programSection 103(8)(C)(i) of the Higher Education Act of 1965 (20 U.S.C. 1003(8)(C)(i)) is amended by striking age six and inserting age six, or the age of entry into elementary school, and.
 (b)Broadening definitionsSection 200 of the Higher Education Act of 1965 (20 U.S.C. 1021) is amended— (1)in paragraph (4), by inserting and includes an individual employed as a master teacher, lead teacher, or classroom aide before the period at the end;
 (2)in paragraph (6)(A)(ii)(II), by striking as applicable,; (3)in paragraph (14)—
 (A)in the matter preceding subparagraph (A)— (i)by inserting , and for new early childhood educators during not less than the educators' first two years of teaching, after two years of teaching; and
 (ii)by inserting or beginning early childhood educators after beginning teachers; (B)in subparagraph (A), by striking teacher mentoring and inserting teacher and educator mentoring;
 (C)in subparagraph (B)— (i)by inserting or early childhood educators, as the case may be, after with teachers;
 (ii)by striking mentor teachers and inserting mentor teachers or early childhood educators; and (iii)by inserting or early childhood educators after among teachers;
 (D)in subparagraph (D), by striking new teachers and inserting new teachers and new early childhood educators; (E)in subparagraph (F)(ii), by inserting and early childhood educators after teachers;
 (F)in subparagraph (G)— (i)by inserting and exemplary early childhood educators after exemplary teachers; and
 (ii)by inserting and early childhood educators after new teachers; and (G)in subparagraph (I), by inserting and early childhood educators after new teachers;
 (4)in paragraph (21)— (A)in the paragraph heading, by striking Teacher mentoring and inserting Teacher and educator mentoring;
 (B)in the matter preceding subparagraph (A)— (i)by striking teacher mentoring and inserting teacher and educator mentoring; and
 (ii)by inserting and early childhood educators after prospective teachers; (C)in subparagraph (A), by striking teacher mentors and inserting mentor teachers or, in the case of prospective early childhood educators, mentor early childhood educators,; and
 (D)in subparagraph (C), by inserting , or in a high-need early childhood education program, after local educational agency; and (5)in paragraph (22)—
 (A)in the paragraph heading, by striking teaching residency program and inserting teacher and educator residency program; (B)in the matter preceding subclause (A)—
 (i)by striking teaching residency program and inserting teacher or educator residency program; (ii)by inserting , or an early childhood education program-based preparation program for early childhood educators, after teacher preparation program; and
 (iii)by inserting or early childhood educator after prospective teacher; (C)in subparagraph (A), by striking mentor teacher and inserting mentor teacher or early childhood educator;
 (D)in subparagraph (B), by inserting or early childhood educator after the teacher; and (E)by striking subparagraph (D) and inserting the following:
							
 (D)prior to completion of the program— (i)in the case of a prospective teacher—
 (I)attains full State certification or licensure and, with respect to a special education teacher, meets the qualifications described in section 612(a)(14)(C) of the Individuals with Disabilities Education Act; and
 (II)acquires a master's degree not later than 18 months after beginning the program; and (ii)in the case of a prospective early childhood educator—
 (I)becomes highly competent; (II)attains full State certification or licensure; and
 (III)acquires a baccalaureate degree or an associate's degree not later than 6 years after beginning the program..
 (c)Expanding purposesSection 201 of the Higher Education Act of 1965 (20 U.S.C. 1022) is amended— (1)in paragraph (2)—
 (A)by inserting and early childhood educators after prospective and new teachers; (B)by inserting and early childhood educators after prospective teachers; and
 (C)by inserting and early childhood educators after for new teachers; (2)in paragraph (3), by inserting and early childhood educators after preparing teachers; and
 (3)in paragraph (4), by inserting and early childhood education before force. (d)Including early childhood educators in partnership grantsSection 202 of the Higher Education Act of 1965 (20 U.S.C. 1022a) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking , as applicable,;
 (B)in paragraph (2), by inserting and early childhood educators after teachers; (C)in paragraph (3), by inserting and early childhood educators after teachers;
 (D)in paragraph (4)— (i)in subparagraph (A), by inserting or early childhood educator after teacher; and
 (ii)in subparagraph (B), by inserting or early childhood educator after teacher; (E)in paragraph (6)—
 (i)in subparagraph (E)(i), by striking , as appropriate,; (ii)in subparagraph (F), by inserting and early childhood educators after general education teachers; and
 (iii)in subparagraph (G), by inserting and early childhood educators after special education teachers; and (F)in paragraph (7)—
 (i)in subparagraph (A), by inserting and early childhood educators after prepare teachers; and (ii)in subparagraph (C)—
 (I)by striking new teachers each place the term appears and inserting new teachers and new early childhood educators; (II)by striking high-need local educational agency each place the term appears and inserting high-need local educational agency or early childhood education program; and
 (III)by striking new teachers' teaching skills and inserting teaching skills of the new teachers and new early childhood educators; (2)in subsection (c)(1)—
 (A)by inserting and early childhood educators after teachers; and (B)by striking teaching residency program and inserting teacher and educator residency program;
 (3)in subsection (d)— (A)in paragraph (1)—
 (i)in subparagraph (A)— (I)in the matter preceding clause (i), by striking , as applicable,;
 (II)in clause (i)— (aa)in subclause (II), by striking , as applicable,; and
 (bb)in subclause (III), by striking as applicable,; and (III)in clause (ii), by striking and, as applicable, techniques for early childhood educators and inserting and, for early childhood educators, techniques,; and
 (ii)in subparagraph (B)(ii)— (I)in the matter preceding subclause (I), by striking , as applicable,; and
 (II)in subclause (IV)— (aa)in item (aa), by striking and after the semicolon;
 (bb)in item (bb), by inserting and after the semicolon; and (cc)by adding at the end the following:
										
 (cc)provide culturally responsive and inclusive learning environments for all students;; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking , as applicable,; (ii)in subparagraph (A)(ii), by striking (as applicable); and
 (iii)in subparagraph (C), by striking teacher mentoring and inserting teacher and educator mentoring; (C)in paragraph (5)—
 (i)in the paragraph heading, by inserting and early childhood educator after Teacher; (ii)in the matter preceding subparagraph (A)—
 (I)by inserting or early childhood educators after become teachers; and (II)by striking teaching profession and inserting teaching and early childhood education profession; and
 (iii)in subparagraph (B), by inserting or early childhood educator after teacher; and (D)in paragraph (6), in the matter preceding subparagraph (A), by inserting and early childhood educators after teachers;
 (4)in subsection (e)— (A)in the subsection heading, by striking Teaching residency and inserting Teacher and educator residency;
 (B)by striking teaching residency each place the term appears and inserting teacher and educator residency; (C)in paragraph (1)—
 (i)in subparagraph (A), by inserting or high-need early childhood education program before in the partnership; (ii)in subparagraph (B)—
 (I)by inserting or early childhood education program after receiving school; and (II)by striking mentor teachers and inserting mentor teachers or early childhood educators; and
 (iii)in subparagraph (C)— (I)in the matter preceding clause (i), by striking teaching residents and inserting teacher or early childhood educator residents;
 (II)in clause (ii), by striking teacher mentoring and inserting teacher and educator mentoring; and (III)in clause (iii), by striking new teachers and inserting new teachers or early childhood educators; and
 (D)in paragraph (2)— (i)in the paragraph heading, by striking Teaching and inserting Teacher and Educator;
 (ii)in subparagraph (A)— (I)in the matter preceding clause (i)—
 (aa)by striking teaching residencies and inserting teacher and educator residencies; (bb)by inserting and early childhood educators after teachers; and
 (cc)by inserting and high-need early childhood education programs after high-need schools; (II)in clause (i), by striking teacher mentoring and inserting teacher and educator mentoring;
 (III)in clause (iii)— (aa)in the matter preceding subclause (I), by striking mentor teacher and inserting mentor teacher or early childhood educator;
 (bb)in subclause (II), by inserting and early childhood educators after new teachers; (cc)in subclause (III), by striking teaching duties and inserting teaching or educating duties; and
 (dd)in subclause (IV), by inserting or early childhood educators after teachers; (IV)in clause (iv), by striking mentor teachers and inserting mentor teachers and early childhood educators;
 (V)in clause (vi)— (aa)in subclause (I)—
 (AA)by inserting or early childhood education program after local educational agency; and (BB)by inserting or program after such agency; and
 (bb)in subclause (II), by inserting or early childhood education after teaching; and (VI)in clause (vii)—
 (aa)by striking teaching residents and inserting teacher or educator residents; (bb)by inserting or early childhood educators after teachers; and
 (cc)by inserting or work as an early childhood educator after two years of teaching; and (iii)in subparagraph (C)—
 (I)in clause (i), by striking teaching residents and inserting teacher and educator residents; (II)in clause (ii), by striking teacher residency and inserting teacher or educator residency;
 (III)in clause (iii)— (aa)in subclause (I), by inserting or early childhood educator after teacher;
 (bb)by striking subclause (II) and inserting the following:  (II) (aa)in the case of a teacher applicant, fulfill the requirement under subclause (I) by teaching in a high-need school served by the high-need local educational agency in the eligible partnership and teach a subject or area that is designated as high need by the partnership; or
 (bb)in the case of an early childhood educator applicant, fulfill the requirement under subclause (I) by teaching in a high-need early childhood education program;; and
 (cc)in subclause (IV), by inserting , or, in the case of an early childhood educator, will be highly competent, after Act,; and (IV)in clause (iv)—
 (aa)in subclause (I), by striking A grantee carrying out and inserting Subject to subclause (II), a grantee carrying out; (bb)by redesignating subclauses (II) and (III) as subclauses (III) and (IV), respectively;
 (cc)by inserting after subclause (I) the following:  (II)Exceptions to repayment requirementAn eligible partnership carrying out a teacher and educator residency program under this paragraph shall not require repayment under this clause by a recipient if the recipient is unable to complete the teacher and educator residency program, or the service requirement, due to—
 (aa)extenuating or unforeseen financial circumstances, health reasons, or personal or family obligations;
 (bb)incapacitation; (cc)inability to secure employment in a school served by the eligible partnership;
 (dd)being called to active duty in the armed forces of the United States; or (ee)other extraordinary circumstances.; and
 (dd)in subclause (III), as redesignated by item (bb), by striking on grounds and all that follows through the period at the end and inserting on grounds not covered under subclause (II).; (5)in subsection (f)(1)—
 (A)in subparagraph (B)— (i)in clause (i), by inserting or early childhood education program after school;
 (ii)in clause (ii), by inserting or early childhood educators after teachers; (iii)in clause (iii), by striking teacher instruction and drive teacher and student learning and inserting teacher or early childhood educator instruction and drive the learning of teachers or early childhood educators, and students; and
 (iv)in clause (iv), by striking school environment and inserting school or early childhood education program environment; and (B)in subparagraph (D)(i)—
 (i)in subclause (I), by inserting , or in high-need early childhood education programs before the semicolon at the end; and (ii)in subclause (II)—
 (I)by inserting or early childhood educators after teachers; and (II)by inserting or high-need early childhood education programs before the period at the end; and
 (6)in subsection (g)— (A)by inserting or early childhood educator after pre-baccalaureate teacher; and
 (B)by inserting or early childhood educators before the period at the end. (e)Accountability, evaluation, and informationSection 204 of the Higher Education Act of 1965 (20 U.S.C. 1022c) is amended—
 (1)in subsection (a)— (A)in paragraph (1), by inserting or early childhood educators after teachers;
 (B)in paragraph (2), by inserting , and early childhood educator retention in the first three years of an early childhood educator's career before the semicolon at the end;
 (C)in paragraph (3)— (i)by inserting (A) before improvement; and
 (ii)by adding at the end the following:  (B)in the case of eligible partnerships offering programs that lead to State certification or licensure of early childhood educators, improvement in the pass rates and scaled scores for initial State certification or licensure of early childhood educators; and; and
 (D)in paragraph (4)(F), by striking as applicable,; and (2)in subsection (b)—
 (A)by striking shall ensure and inserting the following:  shall—(1)ensure; and (B)by striking part. and inserting the following:
							
 part; and(2)in the case of an eligible partnership that offers an early childhood education program that does not lead to State licensure or certification as an early childhood educator, clearly indicate that fact in the information provided regarding the early childhood program through the grant and any reports submitted under this part..
 (f)Accountability for preparation programsSection 205 of the Higher Education Act of 1965 (20 U.S.C. 1022d) is amended— (1)in the section heading, by inserting and early childhood educators after teachers;
 (2)by redesignating subsections (c) through (e) as subsections (d) through (f), respectively; (3)by inserting after subsection (b) the following:
						
							(c)State report card on the quality of early childhood educators
 (1)In generalEach State that receives funds under this Act shall provide to the Secretary, and make widely available to the general public, in a uniform and comprehensible manner that conforms with the definitions and methods established by the Secretary, an annual State report card on the quality of early childhood educator preparation programs that lead to early childhood educator licensure or certification in the State.
 (2)Additional contentEach State report card issued under this subsection shall also include an explanation of— (A)how the State is making early childhood educators aware of available tax credit programs, scholarship programs, and loan programs; and
 (B)how the State is implementing or designing flexible early childhood educator preparation programs.; and (4)in subsection (e), as redesignated by paragraph (2)—
 (A)in paragraph (1), by inserting and on early childhood educator qualifications and preparation in the United States, including the information described in subsection (c)(2) after subsection (b)(1); and
 (B)in each of subparagraphs (A) and (B) of paragraph (2), by striking teaching force and inserting teacher and early childhood educator force. 303.Mandatory Funding for Teacher Quality Partnership ProgramSection 209 of the Higher Education Act of 1965 (20 U.S.C. 1022h) is amended to read as follows:
				
 209.Authorization and appropriationsThere are authorized to be appropriated to carry out this part, and there are appropriated, out of any money in the Treasury not otherwise appropriated, $300,000,000 for fiscal year 2018 and each subsequent fiscal year..
			IVIncreasing and expanding tax deduction for teachers
			401.Increase in and expansion of deduction for expenses of elementary and secondary school teachers
				(a)Increase
 (1)In generalSubparagraph (D) of section 62(a)(2) of the Internal Revenue Code of 1986 is amended by striking $250 and inserting $500 ($1,500 in the case of an eligible educator teaching in a high-need school, as described in section 465(2)(A) of the Higher Education Act of 1965, or as an early childhood educator).
 (2)Inflation adjustmentSection 62(d)(3) of such Code is amended— (A)by striking 2015 and inserting 2018;
 (B)by striking the $250 amount and inserting each of the dollar amounts; and (C)by striking 2014 in subparagraph (B) thereof and inserting 2017.
 (b)Expansion to early childhood educatorsSection 62(d)(1) of the Internal Revenue Code of 1986 is amended— (1)by striking who is a kindergarten and inserting
						
 who is—(A)a kindergarten;  (2)by striking the period at the end and inserting , and; and
 (3)by adding at the end the following new subparagraph:  (B)an early childhood educator (as defined in section 200 of the Higher Education Act of 1965 (20 U.S.C. 1021)) in an early childhood education program (as defined in section 103 of such Act (20 U.S.C. 1003)) for at least 1,020 hours during a year..
 (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.
				